Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 07 May 2021, has been entered and the Remarks therein, filed 05 November 2021, are fully considered here.

Status of Claims
	Claims 30-33, 35-38, 41 and 92-94 are pending.
	Claim 41 had been withdrawn, as a non-elected invention, in response to a Restriction/Election Office Action mailed 14 June 2019.
	Claim 41 is now rejoined.
	Claim 95 is now added as a new claim.
Claims 30-33, 35-38, 41 and 92-95 are allowed.	

Election/Restrictions
Claims 30-33, 35-38 and 92-94 are allowable. Claim 41, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP 821.04(a), the restriction requirement between inventions II and III, as set forth in the Office action mailed on 14 June 2019, is hereby withdrawn and claim 41 is hereby rejoined and fully In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jason Chumney, KIM IP LAW GROUP, LLC, on 07 February 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 30, lines 4-6, replace “and (b) cysteamine, or a pharmaceutically acceptable salt of cysteamine, the cysteamine or pharmaceutically acceptable salt of 
	Claim 31, lines 1-2, replace “wherein the composition additionally comprises at least one further biologically active compound” with --wherein the synergistic mucolytic composition further comprises at least one biologically active compound--;
	Claim 32, line 1, replace “the biologically active compound” with –the at least one biologically active compound--;
	Claim 33, line 1, replace “the biologically active compound” with –the at least one biologically active compound--;
Claim 41, lines 4-5, replace “and cysteamine or a pharmaceutically acceptable salt thereof, the cysteamine or pharmaceutically acceptable salt thereof at a concentration” with --and cysteamine or a pharmaceutically acceptable salt thereof at a concentration--;
	Claim 93, line 1, replace “the cysteamine is at a concentration” with –the cysteamine or the pharmaceutically acceptable salt of cysteamine is at a concentration--;
	Claim 94, line 1, “the cysteamine is at a concentration” with –the cysteamine or the pharmaceutically acceptable salt of cysteamine is at a concentration--;
	Claim 95 (new): --The method of claim 41, wherein the subject suffers from cancer or pseudomyxoma peritonei.--


Examiner’s Comment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed 13 April 2018 were accepted in view of Applicant’s amendment to the specification filed 12 May 2020.

Reasons for Allowance
35 U.S.C. §112(a)
The rejection of Claims 30-33 and 35-38 under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 07 May 2021, is withdrawn in view of Applicants' amendment received 05 November 2021, in which the cited claim was amended.

35 U.S.C. § 103
The rejection of Claims 30-33 and 35-38 under 35 U.S.C. §103 as being unpatentable over Morris et al. in view of Johnson et al., and Fujisawa et al., in the Non-Final Office Action mailed 07 May 2021, is withdrawn in view of Applicants' amendment and argument received 05 November 2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Morris et al. (WO 2014/094041 A1; Intl. Pub. Date: 26 June 2014), Johnson et al. (WO 2014/036445 A2; Intl. Pub. Date: 6 March 2014), and Fujisawa et al. ((2012) PLoS ONE 7(4): 1-10) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method for the treatment of a disease involving mucin, and a method of disintegrating and/or solubilizing semi-hard or hard consistency mucinous material. The mucin is characterized as having a semi-hard or hard consistency. The methods comprise administering a therapeutically effective amount of a synergistic mucolytic composition comprising (a) bromelain at a concentration of at least 50 μg/ml, and (b) cysteamine or a pharmaceutically acceptable salt of cysteamine at a concentration of at least 50 mM, to a subject in need thereof. The synergistic mucolytic composition is effective to synergistically disintegrate the semi-hard or hard consistency mucin.

Morris et al. shows compositions for the treatment of diseases involving mucin, and specifically for the treatment of mucin-secreting cancers. The tumors that were successfully treated were characterized by mucin consistency, which included soft, semi-solid, hard and semi-hard mucin. The composition comprises one or more 
Morris et al. does not show cysteamine or cysteamine at a concentration of at least 50mM.

Johnson et al. shows mucolytic agents and a variety of methods of treatment using these mucolytic agents. NAC (N-acetyl cysteine) is approved for use to loosen viscid or thickened airway mucus. Mucin proteins are high molecular weight polymers formed via the formation of disulfide (thiol) bonds, and reducing agents are well known to decrease mucus viscosity in vitro. Examples of reducing agents include sulfide compounds which are capable of reducing protein disulfide (thiol) bonds, and include, but are not limited to, N-acetyl cysteine (NAC), N-acystelyn, carbocysteine,  and cysteamine
Johnson et al. does not show that cysteamine in any amount disintegrates or dissolves semi-hard and/or hard mucin.

Fujisawa et al. provides motivation for incorporating cysteamine into an anti-cancer treatment, which is a disease noted for mucin production, as taught by Morris et 
Fujisawa et al. does not show that cysteamine in any amount specifically disintegrates or dissolves semi-hard and/or hard mucin.

Morris et al., Johnson et al., and Fujisawa et al. do not show, individually or in combination, a method for the treatment of a disease involving mucin, the method comprising administering a therapeutically effective amount of a synergistic mucolytic composition comprising (a) bromelain at a concentration of at least 50 μg/ml, and (b) cysteamine or a pharmaceutically acceptable salt of cysteamine at a concentration of at least 50 mM.

In addition, Applicant filed an Affidavit on 05 November 2021 which describes experiments in which bromelain and/or cysteamine are used to dissolve soft, semi-hard and hard mucin samples, and compares the application of cysteamine instead of NAC for the same purpose. The data show that the combination of bromelain and cysteamine at given concentrations (when compared to the reagents used singly) significantly increases the disintegration of all three types of mucin (Affidavit, pp. 3-4). Data also show that when compared to the application of both bromelain and NAC, to decrease soft, semi-hard and hard mucin, the combination of bromelain and cysteamine was significantly more effective in disintegrating or decreasing the amounts of both semi-hard and hard mucin (pg. 6, Table). That is, Applicant shows surprising and unexpected 

Applicant remarks (pp. 4-6, filed 05 November 2021), with regard to the 103 rejection, include remarks referencing the abovementioned Affidavit. These arguments have been fully considered, and are persuasive, especially in view of Applicant’s data provided in the abovementioned Affidavit. Applicant argues that the specifically claimed composition which contains bromelain and cysteamine, as compared to the bromelain plus NAC combination, demonstrates surprising results with regard to the specific disintegration of semi-hard and hard consistency mucin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631